DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,785,149. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to performing same steps with the instant application having a broader scope.  The mapping of claim 1 of the instant application and claim 1 of the referenced patent is provided below. 

Claim No.
Instant Application
Claim No.
Referenced U.S. Patent No. 10,785,149
1
A method for generating a routing table, the method comprising:
1
A method for generating a routing table, the method comprising:

receiving a plurality of routing information broadcasts, the routing information broadcasts comprising an Internet Protocol (IP) address, a mask value, and metadata;

receiving a plurality of routing information broadcasts, the routing information broadcasts comprising an Internet Protocol (IP) address, a mask value, and metadata;

generating an address summarized table between the multiple routing information broadcasts, the address 

generating an address summarized table by comparing IP addresses and mask values between the multiple contiguous IP address and corresponding mask values;

and generating an attribute summarized table by comparing metadata between address summarized table entries, the attribute summarized table comprising address summarized table entries having identical portions of metadata.

and generating an attribute summarized table by comparing metadata between address summarized table entries, the attribute summarized table comprising address summarized table entries having identical portions of metadata.



A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9-15 of prior U.S. Patent No. 10,785,149. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (U.S. Patent No. 7,453,883) and further in view of Buob et al. (U.S. Patent Application Publication No. 2011/0128888).

Regarding Claim 1, Lynch et al. teaches A method for generating a routing table (Lynch et al. teaches methods for reducing number of entries in a forwarding table (col. 1, lines 48-56)), the method comprising: receiving a plurality of routing information broadcasts (Lynch et al. teaches that a router receives a new route from another router in the network and updates its routing table (col. 1, lines 31-36; col. 5, lines 2-8); routing table include multiple entries (FIG. 4), indicating that a plurality of routing information is received), the routing information broadcasts comprising an Internet Protocol (IP) address, a mask value, and metadata (Lynch et al. teaches that an entry of routing table includes information such as prefix and next hop information (FIG. 4); prefix is a shorthand expression of an IP address portion and a mask portion (FIG. 5), indicating such is received as routing information); generating an address summarized table between the multiple routing information broadcasts (Lynch et al. teaches that the routing table generated includes multiple entries (FIG. 4)), the address summarized table comprising IP address and corresponding mask values (Lynch et al. teaches that the routing table generated includes prefix information (FIGS. 4, 5); the entries of the routing table include IP address information mapped particular routers over particular interfaces, and that prefixes are used in the routing table for a router to store route information specifying a range of IP destination addresses to be routed to a particular router over a particular interface (col. 5, lines 30-42); prefix includes an ; and generating an attribute summarized table by comparing metadata between address summarized table entries (Lynch et al. teaches that routing table entries having overlapping IP addresses and having the same next hop, are represented in a forwarding table as an entry  (col. 6, lines 2-16; FIG. 10)), the attribute summarized table comprising address summarized table entries having identical portions of metadata (Lynch et al. teaches that routing table entries having overlapping IP addresses and having the same next hop, are represented in the forwarding table as an entry  (col. 6, lines 2-16; FIG. 10), where next hop information being metadata information; an aggregate entry is created for use in a forwarding table if two or more routing table entries have the same mask length and the same next hop, as well as the same bit pattern except for the least significant bit within the mask (col. 6, lines 53-60; FIG. 7)).  
	Although teaching that the new route information is received as noted above, Lynch et al. does not explicitly teach receiving a plurality of routing information broadcasts.  Buob et al. teaches such a limitation. 
	Buob et al. is directed to distribution of routes in a network of routers.  More specifically, Buob et al. teaches receiving a plurality of routing information broadcasts (Buob et al. teaches BGP routes having as exit router the router f are broadcast by the router f to the routers c and g (par [0103][0104]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lynch et al. so that a plurality of routing information is broadcasted, as taught by Buob et al.  The modification would have allowed the system to share routing information so to allow routing tables that are consistent with each other to be constructed (see Buob et al., par [0003]). 

Regarding Claim 2, the combined teachings of Lynch et al. and Buob et al. teach The method of claim 1, and further, the references teach wherein the metadata comprises one of a local preference, an autonomous system (AS) path length, an AS path, or a multiple exit discriminator (MED) (Buob et al. teaches that routing information such as the broadcast of routes in the AS (par [0026]); broadcast of iBGP routes within the network follows an optimal path between the border router announcing the route in iBGP in the AS (par [0031], indicating that the AS is a routing information); broadcast of a route is carried out in such a way that each router uses the nearest exit router (par [0111])).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 3, the combined teachings of Lynch et al. and Buob et al. teach The method of claim 1, and further, the references teach further comprising forwarding a packet through a network based on the attribute summarized table (Lynch et al. teaches that a forwarding engine of router accesses its forwarding table to determine to which next hop in the network to forward packets (col. 5, lines 21-23)).  

Regarding Claim 4, the combined teachings of Lynch et al. and Buob et al. teach The method of claim 1, and further, the references teach wherein generating the attribute summarized table further comprises comparing a respective metadata value of each address summarized table entry and grouping entries having identical metadata values (Lynch et al. teaches that routing table entries having overlapping IP addresses and having the same next hop, are represented in the forwarding table as an entry  (col. 6, lines 2-16; FIG. 10)).  

Regarding Claim 6, the combined teachings of Lynch et al. and Buob et al. teach The method of claim 1, and further, the references teach wherein a route reflector receives the routing information broadcasts (Buob et al. teaches that route reflector routers establish iBGP protocol with its client routers (par [0010])), and further comprising storing the attribute summarized table on a router (Lynch et al. .  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 7, the combined teachings of Lynch et al. and Buob et al. teach The method of claim 6, and further, the references teach wherein multiple routers store respective copies of the attribute summarized table (Lynch et al. teaches that routers have a forwarding table (col. 4, lines 5-9)), each respective copy of the attribute summarized table including interface identifiers for forwarding packets across a network (Lynch et al. teaches that the routing table entries are represented in the forwarding table as an entry of 1.1.0.0/16 mapping to a next hop of router B over interface I1 (col. 6, lines 6-11; FIG. 10)).  

Regarding Claim 8, the combined teachings of Lynch et al. and Buob et al. teach The method of claim 1, and further, the references teach wherein entries of the attribute summarized table each comprise a summarized address entry associated with a respective interface for forwarding packets (Lynch et al. teaches that the routing table entries are represented in the forwarding table as an entry of 1.1.0.0/16 mapping to a next hop of router B over interface I1 (col. 6, lines 6-11; FIG. 10)).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (U.S. Patent No. 7,453,883), Buob et al. (U.S. Patent Application Publication No. 2011/0128888), and further in view of Means et al. (U.S. Patent Application Publication No. 2018/0287929).

Regarding Claim 5, the combined teachings of Lynch et al. and Buob et al. teach The method of claim 4, and further, the references teach wherein the routing information broadcasts comprises one or more border gateway protocol (BGP) broadcasts received by one or more route reflectors comprising a data plane for a network (Buob et al. teaches that route reflector routers establish iBGP protocol with its client routers (par [0010])).  
	However, the references do not explicitly teach wherein the routing information broadcasts comprises one or more border gateway protocol (BGP) broadcasts received by one or more route reflectors comprising a data plane for a network.  Means et al. teaches such a limitation. 
	Means et al. is directed to method and apparatus for creating border gateway protocol reachability on demand in a multi-protocol label switching network.  More specifically, Means et al. teach that a first route reflector advertising a first family address from the first edge router and a second route reflector advertising a second family address from a second edge router (par [0126]).  Further, Means et al. teach that the BGP family exchange in communication with the first router reflector and the second route reflector, and that a translated and reformatted family address establish a data plane between the first edge router and second edge router (par [0126]). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lynch et al. and Buob et al. so that the routing information broadcasts comprises BGP broadcasts comprising a data plane for a network, as taught by Means et al.  The modification would have allowed the system to accomplish interoperability between different address families without a data plane gateway (see Means et al., par [0034][0036]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414